In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1370V
                                         UNPUBLISHED


    APRIL KEIB,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: March 3, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On September 7, 2018, April Keib filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
September 21, 2016. Petition at 1-2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On August 15, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 3, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $100,040.00,
comprised of $100,000 for pain and suffering and $40.00 for past, unreimbursed
medical expenses. Proffer at 1. In the Proffer, Respondent represented that Petitioner

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $100,040.00 (comprised of $100,000.00 for pain and suffering and
$40.00 for past, unreimbursed medical expenses) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                    )
 APRIL KEIB,                                        )
                                                    )
                  Petitioner,                       )
                                                    )    No. 18-1370V
 v.                                                 )    Chief Special Master Cocoran
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On August 13, 2019, respondent filed a Rule 4(c) report conceding petitioner’s

entitlement to compensation, under the terms of the Vaccine Act, for her shoulder injury related

to vaccine administration (“SIRVA”) Table injury, following a flu vaccine administered on

September 21, 2016. On August 15, 2019, former Chief Special Master Dorsey issued a Ruling

on Entitlement, finding that petitioner was entitled to compensation for her SIRVA. Based upon

the evidence of record, respondent proffers that petitioner should be awarded $100,040.00. The

award is comprised of the following: $100,000.00 for pain and suffering and $40.00 for past,

unreimbursed medical expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $100,040.00, in the form of a check payable to petitioner. Petitioner

agrees.
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   GABRIELLE M. FIELDING
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Mollie D. Gorney
                                                   MOLLIE D. GORNEY
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington D.C. 20044-0146
                                                   (202) 616- 4029
                                                   mollie.d.gorney@usdoj.gov

Dated: March 3, 2020